DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/795,733, filed on 02/20/2020, claims foreign priority to REPUBLIC OF KOREA KR10-2019-0088551 filed on 07/22/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.

 Response to Amendment
	This Office Action is in response to the amendments submitted on 02/16/2022
Doc Code, and based on further search and consideration.  Claims 1, 12, 13, 15, 17 are currently amended.  Claims 1-15, 17-20 are pending and ready for examination.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alur (US 10163798 B1).
Regarding claim 1, Alur discloses A semiconductor package (Title, fig 1F), comprising: a redistribution substrate (110); and a semiconductor chip (140) on (supported by) a top surface of the redistribution substrate, wherein the redistribution substrate includes: an under-bump pattern (112); a lower dielectric layer (113) that covers a sidewall of the under-bump pattern; and a first redistribution pattern (e.g. 120, 118, 116, etc) on the lower dielectric layer, the first redistribution pattern including a first line part (e.g. 118), wherein a width at a top surface of the under-bump pattern is greater than a width at a bottom surface of the under-bump pattern (112 is a downward-pointed trapezoid, fig 1F), wherein the under-bump pattern narrows from the top surface of the under- bump pattern to the bottom surface of the under-bump pattern to form a tapered shape (Fig 1F) having a side surface that extends linearly from the top surface of the under-bump pattern to the bottom surface of the under-bump pattern (Fig 1F), and wherein a thickness of the under-bump pattern is greater than a thickness of the first line part (annotated fig 1F).  





    PNG
    media_image1.png
    347
    710
    media_image1.png
    Greyscale

Regarding claim 2, Alur discloses that the first redistribution pattern further includes a first via part (e.g. 116) between the under-bump pattern and the first line part.  
Regarding claim 3, Alur discloses that a width of the first via part (a width at the bottom of 116) is less than the width at the top surface of the under-bump pattern (fig 1F).  
Regarding claim 6, Alur discloses that the first line part includes a plurality of first line parts (any arbitrarily-selected line parts, e.g. 122 and nearby line parts) that are spaced apart from each other, and wherein a maximum interval between a bottom surface of the lower dielectric layer and bottom surfaces of the first line parts is 100% to 130% of a minimum interval between the bottom surface of the lower dielectric layer and the bottom surfaces of the first line parts (maximum and minimum intervals, annotated fig 1F).  
Regarding claim 7, Alur discloses an upper dielectric layer (135) on the lower dielectric layer; and   a second redistribution pattern (144) on a top surface of the upper dielectric layer, the second redistribution pattern including a second line part (144), wherein the thickness of the under-bump pattern is greater than a thickness of the second line part (fig 1F).  

Regarding claim 10, Alur discloses a connection substrate (135) on the redistribution substrate, the connection substrate including a plurality of base layers (TL layers, fig 1F) and a conductive structure (e.g. 130), wherein the connection substrate has a hole (bridge recess 136 around chip 140), and wherein the semiconductor chip is disposed in the hole (Fig 1F).  
Regarding claim 11, Alur discloses a conductive structure (e.g. 130 and surrounding metallizations) on the top surface (111) of the redistribution substrate, the conductive structure being spaced apart from the semiconductor chip (fig 1F); and a molding layer (142) on the top surface of the redistribution substrate, the molding layer encapsulating the semiconductor chip and a sidewall of the conductive structure (Figs 1F and 2, molding layer in bridge recess and to the side of the conductive structures).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 9, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alur (US 10163798 B1) in view of Tsai (US 20180308800).
Regarding claim 4, Alur arguably does not explicitly disclose that the thickness of the under-bump pattern is 2.5 to 10 times the thickness of the first line part.  
However, the Alur does disclose that the thickness of the underbump pattern is greater than the thickness of the first line part.  (e.g. fig 1F).  Additionally, it is common to make the outermost level of an interconnect quite thick, in order to provide enough metal to absorb the heat from soldering.  For example, Tsai discloses a semiconductor package (title, fig 1H) wherein the thickness of the under-bump pattern (150) is 2.5 to 10 times the thickness of the first line part (170, 180).
The underbump pattern of Alur could be formed to the thickness ratio of Tsai, so that the thickness of the under-bump pattern is 2.5 to 10 times the thickness of the first line part.  In the combination, the under-bump patterns (of both Alur and Tsai) would continue to provide electrical connections to bumps, as disclosed by both Alur and Tsai, while the metal thickness would provide a heat sink to prevent damage to the redistribution layer during soldering.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image2.png
    526
    744
    media_image2.png
    Greyscale

Regarding claim 5, Alur discloses that the first redistribution pattern includes: a first conductive layer (114, Alur fig 1F) on a top surface of the lower dielectric layer.
Alur does not disclose a first seed layer between the top surface of the lower dielectric layer and the first conductive layer, the first seed layer extending onto and contacting the top surface of the under- bump pattern.  
However, it is common in the art to form the conductive traces of a redistribution structure as at least bilayers, in order to prevent diffusion of material from the traces.  For example, Tsai discloses a first redistribution pattern (traces in layers 120, 160, 190) including a first conductive layer (180, Tsai fig 1H) on a top surface (bottom surface in view of fig 1H) of the lower dielectric layer, a first seed layer (170) between the top surface of the lower dielectric layer and the first conductive layer, the first seed layer extending onto and contacting the top surface of the under- bump pattern (fig 1H).   This is a 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 9, Alur arguably does not expressly disclose a lower under-bump pattern between the under-bump pattern and the external terminal.
However, it is common in the art to apply additional structures between underbump metallizations and solder layers, or external terminals.  For example, Tsai discloses a lower under-bump pattern (262, fig 1H) between the under-bump pattern (150) and the external terminal, and a seed pattern (266, para 0058) between the lower under-bump pattern and the under-bump pattern, wherein the lower under-bump pattern includes a material different from a material of the under-bump pattern (266 may include Ti alloy, Cu, Cu alloy, another suitable seed material, para 0058; 150 may include Cu, aluminum (Al), tungsten (W), gold (Au), another suitable material, or a combination thereof, para 0025.)  The external terminal of Alur could be substituted with the external terminal (including 264, 262, 266) of Tsai, to arrive at the predictable result of providing an alternate external terminal configuration in which the lower under-bump patterns 262 provide clearance between the package and the material to which it is attached.    
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 


Regarding claim 12, Alur discloses a semiconductor package (title, fig 1F), comprising: a redistribution substrate (110); a semiconductor chip (140) on (supported by) a top surface of the redistribution substrate and a solder terminal (160) on a bottom surface of a redistribution substrate wherein the redistribution substrate includes: an under-bump pattern (112); a dielectric layer (113) that covers a sidewall of the under-bump pattern; and a redistribution pattern (traces in 110) on the under-bump pattern and on a dielectric layer (fig 1F), the redistribution pattern being coupled to the under-bump pattern (fig 1F), wherein the solder terminal is on a bottom surface of the under-bump pattern wherein the redistribution layer includes a conductive layer incliduing a via part (e.g. 116) and a line part (e.g. 118), line part extend in a extending in a horizontal direction and connected to the via part.
Alur does not expressly disclose a seed layer covering a bottom surface and side surfaces of the via part and a surface of the line part.
However, it is common in the art to form the conductive traces of a redistribution structure as at least bilayers, in order to prevent diffusion of material from the traces.  For example, Tsai discloses a first redistribution pattern (traces in layers 120, 160, 190) including a first conductive layer (180, Tsai fig 1H) on a top surface (bottom surface in view of fig 1H) of the lower dielectric layer, a first seed layer (170) between the top surface of the lower dielectric layer and the first conductive layer, the first seed layer extending onto and contacting the top surface of the under- bump pattern (fig 1H).   This is a common variation for conductive layers, as disclosed by Tsai at e.g. para 0049.  A person having ordinary skill in the art could substitute the conductive layer with seed layer (170 and 180) of Tsai for the conductive layer of Alur, to arrive at the predictable result of forming a conductive trace.

known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 12, the combination of Alur and Tsai discloses the seed layer being in spaced apart from a top surface of the line part (Tsai, seed 170 is below line 180), wherein the sidewall of the under-bump pattern (side of 112 contacts 113, Alur fig 1F) is in direct contact with the dielectric wherein the seed includes different material from the under-bump pattern ((Ti alloy, Cu, Cu alloy, another suitable seed material, Tsai para 0058; Cu, aluminum (Al), tungsten (W), gold (Au), another suitable material, or a combination thereof, Tsai para 0025), wherein an angle between the sidewall and a top surface of the under-bump pattern is an acute angle (acute angle, annotated and excepted Alur fig 1F).
Alur arguably does not explicitly disclose that an angle between the sidewall and a bottom surface of the under-bump pattern is in a range from 105 degrees to 135 degrees.  
	However, Alur does disclose that this angle is an obtuse angle (annotated and excerpted fig 1F).  In addition, Tsai discloses a similar under-bump pattern in which the angle of this feature is between 90-180 degrees.  (Para 0019; acute angle 0-90 degrees, therefore angle in traverse must be 90-180 degrees.)  The angle of the obtuse corner of Alur could be formed to the angle range of the obtuse corner of Tsai, if it is not so formed already.  This would result in the claimed limitation.  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Alur and Tsai to form the obtuse angle to any degree within the range disclosed by Tsai, if it is not already so formed, because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of forming the obtuse angle of Alur, and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   


    PNG
    media_image3.png
    422
    745
    media_image3.png
    Greyscale

Regarding claim 13, the combination of Alur and Tsai of claim 12 further discloses that the sidewall extends linearly from the top surface to the bottom surface of the under-bump pattern (fig 1F Alur) wherein the under-bump pattern narrows from the top surface of the under- bump pattern to the bottom surface of the under-bump pattern to form a tapered shape (fig 1F Alur), and wherein the dielectric layer exposes the bottom surface of the under-bump pattern (dielectric 113 does not cover bottom surface of 112, Alur fig 1F).  
Regarding claim 14, the combination of Alur and Tsai of claim 12 further discloses that the bottom surface of the under-bump pattern is coplanar with a bottom surface of the dielectric layer (bottom of 112 and 113 are coplanar, Alur).  


Regarding claim 17, Alur discloses a semiconductor package (title, fig 1F), comprising: a redistribution substrate (110); a semiconductor chip (140) on a top surface (111) of the redistribution substrate and asoldier terminal (160) on a bottom surface of the redistribution substrate  wherein the redistribution substrate includes: a conductive terminal pad (112).
Alur arguably does not disclose a lower under-bump pattern provided on a bottom surface of the conductive terminal.
However, it is common in the art to apply additional structures between underbump metallizations and solder layers, or external terminals.  For example, Tsai discloses a lower under-bump pattern (262, fig 1H) between the under-bump pattern (150) and the external terminal, and a seed pattern (266, para 0058) between the lower under-bump pattern and the under-bump pattern, wherein the lower under-bump pattern includes a material different from a material of the under-bump pattern (266 may include Ti alloy, Cu, Cu alloy, another suitable seed material, para 0058; 150 may include Cu, aluminum (Al), tungsten (W), gold (Au), another suitable material, or a combination thereof, para 0025.)  The external terminal of Alur could be substituted with the external terminal (including 264, 262, 266) of Tsai, to arrive at the predictable result of providing an alternate external terminal configuration in which the lower under-bump patterns 262 provide clearance between the package and the material to which it is attached.    
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 

Further regarding claim 17, the combination of Alur and Tsai discloses a lower under-bump pattern (262 Tsai fig 1H) provided on a bottom surface of the conductive terminal a including different material from the conductive terminal pad ((Ti alloy, Cu, Cu alloy, another suitable seed material, Tsai para 0058; Cu, aluminum (Al), tungsten (W), gold (Au), another suitable material, or a combination thereof, Tsai para 0025),: a lower dielectric layer (130 Alur) that covers a sidewall of the conductive terminal pad; a line pattern (e.g. 52 Alur) on the lower dielectric layer; and a via (e.g. 116 Alur) between the conductive terminal pad and the line pattern, the via being in contact with a top surface of the conductive terminal pad (fig 1F Alur), wherein the conductive terminal pad narrows from the top surface of the conductive terminal pad to the bottom surface of the conductive terminal pad to form a tapered shape (tapered shape, fig 1F Alur), wherein a thickness of the conductive terminal pad is greater than a thickness of the line pattern (annotated fig 1F Alur) wherein the solder terminal (160 Alur) is provided on a bottom surface of the lower under bump pattern, wherein a width of the via (width at the bottom of 116 Alur) is less than a width (width at the top of 112 Alur) of the conductive terminal pad and lower under bump pattern does not extend on a bottom surface of the lower dielectric layer (112 Alur is only trapezoidal shape, fig 1F).

Regarding claim 18, Alur arguably does not explicitly disclose that an angle between the sidewall and a bottom surface of the under-bump pattern is in a range from 105 degrees to 135 degrees.  
However, Alur does disclose that this angle is an obtuse angle (annotated and excerpted fig 1F).  In addition, Tsai discloses a similar under-bump pattern in which the angle of this feature is between 90-180 degrees.  (Para 0019; acute angle 0-90 degrees, therefore angle in traverse must be 90-180 degrees.)  The angle of the obtuse corner of Alur could be formed to the angle range of the obtuse 

Regarding claim 19, the combination of Alur and Tsai of claim 17 arguably does not explicitly disclose that the thickness of the under-bump pattern is 2.5 to 10 times the thickness of the first line part.  
However, Alur does disclose that the thickness of the underbump pattern is greater than the thickness of the first line part.  (e.g. fig 1F).  Additionally, it is common to make the outermost level of an interconnect quite thick, in order to provide enough metal to absorb the heat from soldering.  For example, Tsai discloses a semiconductor package (title, fig 1H) wherein the thickness of the under-bump pattern (150) is 2.5 to 10 times the thickness of the first line part (170, 180).
The underbump pattern of Alur could be formed to the thickness ratio of Tsai, so that the thickness of the under-bump pattern is 2.5 to 10 times the thickness of the first line part.  In the combination, the under-bump patterns (of both Alur and Tsai) would continue to provide electrical connections to bumps, as disclosed by both Alur and Tsai, while the metal thickness would provide a heat sink to prevent damage to the redistribution layer during soldering.  


Regarding claim 20, the combination of Alur and Tsai of claim 17 discloses that the lower dielectric layer includes a first dielectric layer and a second dielectric layer that are stacked (layer 113 may include layer 109, fig 1F Alur).
The combination of claim 17 arguably does not expressly disclose that the via is provided in the second dielectric layer, and the line pattern is provided on a top surface of the second dielectric layer and is connected to the via.  
However, positioning the line pattern on top of the underlying dielectric and extending the vias therethrough is commonplace in the art.  For example, Tseng discloses the lower dielectric layer (120, 160, fig 1H) includes a first dielectric layer and a second dielectric layer that are stacked (fig 1H) and a via is provided in the second dielectric layer (160), and the line pattern is provided on a top surface of the second dielectric layer and is connected to the via.   A person having ordinary skill in the art at the time of filing could have substituted the dielectric layer arrangement of Tseng for the dielectric layer arrangement of Alur, in order to arrive at the predictable result of providing a redistribution structure, because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of forming a redistribution layer.  Additionally, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 


Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the claim amendments:
In the amendments to the claims submitted 02/16/2022, the new limitations appear as pixelated and faint, such that the text cannot be recognized by the Office’s OCR.  This may be because the claim amendments were submitted in color, or a grayscale different from the color of other portions of the claims.  The examiner has attempted to type Applicant’s claim amendments into the present document.  Because errors may arise during manual transcription, the examiner respectfully requests that amendments be submitted in the same font and color as surrounding text.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7064012 of Lin discloses a tapered underbump connector 170b which is much thicker than a trace 144b, e.g. fig 16B.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner

Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.


/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817